        Case 1:17-cv-00598-BKS-CFH Document 63 Filed 09/18/19 Page 1 of 1



O’Melveny & Myers LLP                T: +1 212 326 2000                                                        File Number:
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Edward Moss
September 18, 2019                                                                                             D: +1 212 728 5671
                                                                                                               emoss@omm.com
VIA ECF

Hon. Christian F. Hummel
U.S. Magistrate Judge
U.S. District Court, Northern District of New York
James T. Foley Courthouse
445 Broadway, Room 441
Albany, NY 12207

Re:      AngioDynamics, Inc. v. C.R. Bard, Inc. et al., No. 1:17-cv-0598 (BKS/CFH)

Dear Judge Hummel:

The parties have met and conferred since the September 11, 2019 conference and have made
significant progress towards resolving their disputes about AngioDynamics’ responses to
Defendants’ interrogatories. AngioDynamics will amend its interrogatory responses, and
although Defendants believe certain of those amendments (as previewed to counsel) still will be
insufficient, they will amend their 30(b)(6) notice and seek to obtain the additional information
they need through the AngioDynamics 30(b)(6) deposition that is currently scheduled for
October 22. Accordingly, Defendants are not filing a motion by today’s deadline but respectfully
request the opportunity to seek relief promptly after October 22 should AngioDynamics’ 30(b)(6)
testimony be inadequate.



Respectfully submitted,


/s/ Edward Moss


Edward Moss
Partner
of O’MELVENY & MYERS LLP

ENM

cc:      All counsel




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
